
	
		III
		112th CONGRESS
		2d Session
		S. RES. 558
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mr. Reid submitted the
			 following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			September 22
			 (legislative day, September 21), 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the athletes from the State
		  of Nevada and throughout the United States who participated in the 2012 Olympic
		  and Paralympic Games as members of the United States Olympic and Paralympic
		  Teams.
	
	
		Whereas the 2012 Olympic Games were held in London,
			 England from July 27, 2012, to August 12, 2012, and the 2012 Paralympic Games
			 were held in London, England from August 29, 2012, to September 9, 2012;
		Whereas 532 Olympians and 227 Paralympians competed on
			 behalf of Team USA in London, England;
		Whereas the great State of Nevada contributed 4 athletes
			 to the United States Olympic Team and 1 athlete to the United States Paralympic
			 Team;
		Whereas the Olympians and Paralympian from the State of
			 Nevada proudly represented the United States in competition and displayed an
			 admirable dedication to the spirit of the Olympic Games;
		Whereas Amanda Bingson of Las Vegas, Nevada, competed in
			 the Olympic Women’s Hammer Throw event;
		Whereas Jacob Dalton of Reno, Nevada, competed in the
			 Olympic Men’s Gymnastics Floor Exercise and Men’s Team events;
		Whereas Connor Fields of Las Vegas, Nevada, competed in
			 the Olympic Men’s BMX event;
		Whereas Michael Hunter II of Las Vegas, Nevada, competed
			 in the Olympic Men’s Heavyweight Boxing event;
		Whereas Cortney Jordan of Henderson, Nevada, competed in
			 the Paralympic Women’s 400m Freestyle, 100m Breaststroke, 100m Backstroke, 200m
			 Individual Medley, 50m Freestyle, and 100m Freestyle events;
		Whereas Ms. Jordan won silver medals in the 400m
			 Freestyle, 50m Freestyle, and 100m Freestyle, and a bronze medal in the 100m
			 Backstroke;
		Whereas the citizens of the State of Nevada and the people
			 of the United States stand united in respect and admiration for the Nevadan
			 Olympians and Paralympian, and the athletic accomplishments, sportsmanship, and
			 dedication of those athletes to excellence in the 2012 Olympics and
			 Paralympics;
		Whereas the many accomplishments of the Nevadan Olympians
			 and Paralympian would not have been possible without the hard work and
			 dedication of many others, including the United States Olympic Committee, the
			 relevant United States National Governing Bodies, and the many administrators,
			 coaches, and family members who provided critical support for the athletes:
			 Now, therefore, be it
		
	
		That the Senate extends sincere
			 congratulations for the accomplishments and gratitude for the sacrifices of the
			 athletes from the State of Nevada and throughout the United States on the
			 United States Olympic and Paralympic Teams and to everyone who supported the
			 efforts of those athletes at the 2012 Olympics and Paralympics.
		
